The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-10 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “generating a view of a set of application programming interfaces exposed to leverage said 8created pass; and 9receiving a selection of one or more of said set of application programming interfaces to 10interact with said created pass thereby allowing one or more existing mobile applications to 11seamlessly be integrated with features of said created pass”. Desai at best teaches widgets are application tools that provide incremental functionalities (par. 116) for secure interaction with a specific service provider (par. 437).  Desai is unclear as how a pass created by a mobile application interact with the widgets so that existing mobile applications integrated with features of the created pass. Desai is also unclear regarding generating a view of a set of widgets applications “exposed to leverage said created pass”.   Furthermore, in an appeals conference, the appeal conferees also determined that Desai does not teach the limitations above. With respect to §101, in a Patent Board decision on 12/20/2018, the PTAB held that the claims in the related parent case 14154376 were eligible under §101 and reversed the Examiner’s rejection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887